OMB APPROVAL UNITED STATES OMB Number:3235-0060 SECURITIES AND EXCHANGE COMMISSION Expires: February 28, 2013 Washington, D.C. 20549 Estimated average burden hours per response5.68 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 19, 2012 DM Products, Inc. (Exact name of registrant as specified in its charter) Nevada 333-165961 45-0460095 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 2458, Walnut Creek, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 925-943-2090 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 2 Item 8.01 - Other Events On April 11, 2012, the Board of Directors of DM Products, Inc. (“DMP”) entered into a resolution for the formation of a wholly owned subsidiary corporation, ELK Films, Inc. (“ELK”), a California corporation.Articles of Incorporation were filed with the California Secretary of State on April 12, 2012.The subsidiary has been established to become a film distribution and production company in the motion picture industry.DM Products is currently in negotiations with experienced management personnel who have long standing relationships in theatrical placement and Print & Advertising. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. 8.2Articles of Incorporation,ELK Films SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DM Products, Inc. Date: April 19, 2012 By: /s/Kurtis L. Cockrum Name: Kurtis L. Cockrum Title: President and Board Chairman Page 2 of 2
